NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0044n.06

                                            No. 13-3111
                                                                                           FILED
                                                                                     Jan 17, 2014
                                                                                 DEBORAH S. HUNT, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DIANA ELIZABETH GUETHLEIN,                                 )
                                                           )
       Plaintiff-Appellant,                                )     ON APPEAL FROM THE
                                                           )     UNITED STATES DISTRICT
               v.                                          )     COURT FOR THE SOUTHERN
                                                           )     DISTRICT OF OHIO
UNITED STATES POSTMASTER GENERAL,                          )
                                                           )
       Defendant-Appellee.                                 )
                                                           )



BEFORE: CLAY, ROGERS, Circuit Judges, and LUDINGTON, District Judge.*

       ROGERS, Circuit Judge. Plaintiff Diana Guethlein, a postal service employee, appeals from

an order of summary judgment granted by the district court in favor of defendant, the United States

Postmaster General. Ms. Guethlein sued under Title VII and the Rehabilitation Act of 1973,

alleging retaliation in the form of a disciplinary action (called a “suspension,” but involving no loss

of work or pay) for repeated refusal to respond to correspondence from her employer while on leave

under the Family Medical Leave Act, but allegedly because of a previous unsuccessful EEOC

complaint. The district court adopted the Magistrate Judge’s conclusions rejecting plaintiff’s claims,

and granted summary judgment to defendant.




       *
        The Honorable Thomas L. Ludington, Eastern District of Michigan, sitting by
designation.
No. 13-3111
Diana Guethlein v. United States Postmaster General


       This court has received the benefit of briefing and oral argument, and has determined that

no purpose would be served by elaborating on the reasoning of the district court rejecting plaintiff’s

arguments.

       The judgment of the district court is AFFIRMED for the reasons given by the district court

in its published opinion of December 20, 2012. Guethlein v. Donahoe, 913 F. Supp. 2d 480 (S.D.

Ohio 2012).




                                                -2-